   Case: 3:21-mc-00006-WHR-PBS Doc #: 2 Filed: 08/13/21 Page: 1 of 1 PAGEID #: 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



IN RE: THOMAS JONES
                                                      Case No. 3:21mc006

                                                      JUDGE WALTERH. RICE




       DECISION AND ENTRY DISMISSING CAPTIONED CAUSE FOR LACK OF
       FEDERAL SUBJECT MATTER JURISDICTION PURSUANT TO FED. R.
       CIV. P. 12(b)(I); TERMINATION ENTRY


       Given that the captioned cause seeks the Court' s interpretation of Ohio Revised Code

Section 4723.32 and the Ohio Administrative Code as it pertains to that Revised Code Section, a

purely state issue is presented. Accordingly , there being neither a federal question nor diversity

of citizenship apparent on the face of the Complaint, the captioned cause is ordered

DISMISSED, without prejudice, subject to the strictures of Fed. R. Civ. P. 11.



       The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.

 August 13, 2021
                                                     WALTER H. RICE
                                                     UNITED ST A TES DISTRICT JUDGE




Copies to:

Thomas Jones
